Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant.   Responses to the arguments of the applicant are presented after the first rejection they are directed to. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 15 and 17, the claims should recite a holographic pattern corresponding to an optical element is recorded in the holographic recording medium. (see prepub at [0192-0193]).
The applicant argues that claims 15 and 17 are to a holographic recording medium including an optical element.  The specification at [0192-0193] , The preamble of these claims recites “optical element” which includes the lenses, mirrors, filters and the like disclosed at [0193].  Claims 15 and 17 should clearly recite that they are to the recorded holographic media where the holographic recording medium includes a holographic pattern corresponding to the 
	Claim 16 should include an interferometric exposure (see prepub at [0196]).  In response to the arguments of the applicant, to form a hologram, one not only needs a selective exposure, but an interference exposure.  
	Claim 3, recited that “R1 to R4 are each .....at least one of oxygen, sulfur or nitrogen”, which conflicts with the R2 and R3 area each independently hydrogen, an alkyl groups having 1-20 carbon atoms or a halogen; and one of R1 and R4 is an amine groups and the other is selected form the group consisting of .......or nitrogen” as possibilities are recited in the first list which do not appear on the second/third list.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,8-10,13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. JP 2004-296529.
Watanabe et al. JP 2004-296529 exemplifies a benzothiadiazole compound, a 2,4,6-triphenyl  phosphonium oxide photoinitiator, 4,4-bis(methacryloyloxyethylthioester)diphenylsulfone (monomer) bis(hydroxymethyl)tricycleodecane dimethacrylate, coated upon a substrate and exposed interferometrically using a prism using the apparatus of figure 1 [0037-0040].  

    PNG
    media_image1.png
    171
    487
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    236
    433
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    153
    564
    media_image3.png
    Greyscale


Useful dyes include the benzothiadiazole compound of formula (I), where A1 and A2 are bounded by formula IA.  Wherein B1 and B2 can be F, Cl, Br, methyl, methoxy, hydroxy, cyano, nitro or one of    
    PNG
    media_image4.png
    541
    660
    media_image4.png
    Greyscale
.  Y1 is a direct bond, COO, OCH2, CH, CH=CH, C=C, O, COS, CON, n can be 0 or 1, R1 is hydrogen ,halogen, C1-20 alkyl or haloalkyl, C1-20 alkoxy or haloalkoxy, C2-20 Alkoxyalkyl, which may be halogenated, C1-20 alkylthio, which may be halogenated [0006-0017].  Useful polymerizable monomers are disclosed [0020-0022]. Silane coupling agents are disclosed [0023-0024]. Useful thermal and photo polymerization initiators are disclosed [0025-0027]. The polymerization of the composition using interfering laser light is disclosed [0028,0032-0035]. 
	It would have been obvious to one skilled in the art to modify the examples by replacing the benzothiadiazole dye use with one where n was 0 for both A1 and A2 and B1 is methyl, methoxy, phenyl, cyclohexyl, naphthyl, thienyl, 2,7-phenanthrylene, pyridine, pyrazine, 
	Alternatively, it would have been obvious to one skilled in the art to modify the examples by replacing the benzothiadiazole dye use with one where n was 0 for both A1 and A2 and B1 is methyl or methoxy and R1 is C1-19 alkyl with a reasonable expectation of forming a useful NLO device.
Alternatively, it would have been obvious to one skilled in the art to modify the examples by replacing the benzothiadiazole dye use with one where n was 1 for both A1 and A2 and B1 is thienyl, Y1 is a direct bond, B2 is naphthalene  and R1 is C1-19 alkyl with a reasonable expectation of forming a useful NLO device.
	At least one of the monomers are considered polymer matrix precursors.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa 20060194122, in view of Chen et al. CN 108912308 and  Watanabe et al. JP 2004-296529.
Takizawa 20060194122 describes the composition of sample 201 in table 3 [0367], where cyanine sensitizing dye S-93 (page 24), was combined with electron donor dye A-1 (page 47), Leuco dye L-1, (page 25), diphenyliodonium photoacid generator I-5  (page 37), epoxy monomer M-1 (page 56) and a binder formed form WE-180, tetramethylene glycol and diphenylmethane diisocyanate in the presence of a catalyst as in example 1 [0346]. Example 202 include acrylate monomers POEA and NA in place of the epoxy monomer, but still includes diphenyliodonium photoinitiator I-5. These compositions are coated to a thickness of 200 microns on a glass substrate [0347] and then recorded using a YAG laser exposure to form a 
Chen et al. CN 108912308 teaches diphenyliodonium hexafluorophosphate photoinitiators sensitized with benzothiadiazole dyes which are useful in curing epoxies using visible light.  The curing can use 380-600 nm radiation including laser emission.  The benzothiadiazole dye has the structure (II) 
    PNG
    media_image5.png
    237
    243
    media_image5.png
    Greyscale
, where R is selected from F, Br, I, and C1-12 alkoxy.  See specific dyes at [0032-0033]. 
It would have been obvious to one skilled in the art to modify the compositions of samples 201 or 202 of Takizawa 20060194122 by adding one of the benzothiadiazole dye rendered obvious by Watanabe et al. JP 2004-296529 with a reasonable expectation of success based upon the demonstrated sensitization of diphenyliodonium with a benzothiadiazine dye in Chen et al. CN 108912308.


.

	With respect to claim 3, the scope is unclear.  If R1, R2, R3 and R4 were limited to the last 10 lines, this rejection would be overcome.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa 20060194122, in view of Chen et al. CN 108912308 and  Watanabe et al. JP 2004-296529, further in view of Rolle et al. 20120231376.
Rolle et al. 20120231376 teaches the addition of fluorourethane plasticizers to polyol/polyisocyanate based holographic recording media. Examples of these are found in table 1 and are bounded by formulas III [0080]. Tables 2 and 3 evidence improvement in the refractive index modulation during recording (pages 26-27). 
In addition to the basis above it would have been obvious to one skilled in the art to modify the holographic compositions rendered obvious by the combination of Takizawa 20060194122, Chen et al. CN 108912308 and Watanabe et al. JP 2004-296529 by adding fluorinated urethanes to increase the reflective index modulation as taught in Rolle et al. 20120231376.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or
Application/Control Number: 16/968,084 Page 8 Art Unit: 1737 PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately 
 Claims 1,5-13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11126082 in view of Watanabe et al. JP 2004-296529 and Chen et al. CN 108912308.
It would have been obvious to one skilled in the art to modify the compositions of claims 1-18 of 11126082 by adding by adding one of the benzothiadiazole dyes rendered obvious by Watanabe et al. JP 2004-296529 with a reasonable expectation of success based upon the demonstrated sensitization of diphenyliodonium with a benzothiadiazine dye in Chen et al. CN 108912308.

Claims 1,5-13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11079678 in view of Watanabe et al. JP 2004-296529 and Chen et al. CN 108912308.
It would have been obvious to one skilled in the art to modify the compositions of claims 1-18 of 11079678 by adding one of the benzothiadiazole dyes rendered obvious by Watanabe et al. JP 2004-296529 with a reasonable expectation of success based upon the demonstrated sensitization of diphenyliodonium with a benzothiadiazine dye in Chen et al. CN 108912308. 

Claims 1,5-13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/762009 (20200354497) in view of Watanabe et al. JP 2004-296529 and Chen et al. CN 108912308.
It would have been obvious to one skilled in the art to modify the compositions of claims 1-17 of 16/762009 (20200354497) by adding by adding one of the benzothiadiazole dyes rendered obvious by Watanabe et al. JP 2004-296529 with a reasonable expectation of success based upon the demonstrated sensitization of diphenyliodonium with a benzothiadiazine dye in Chen et al. CN 108912308. 
This is a provisional nonstatutory double patenting rejection.

 Claims 1,5-13, and 15-17 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US  Patent 11226557 (formerly copending Application No. 16/607588) in view of Watanabe et al. JP 2004-296529 and Chen et al. CN 108912308.
It would have been obvious to one skilled in the art to modify the compositions of claims 1-10 of US  Patent 11226557 by adding by adding one of the benzothiadiazole dyes rendered obvious by Watanabe et al. JP 2004-296529 with a reasonable expectation of success based upon the demonstrated sensitization of diphenyliodonium with a benzothiadiazine dye in Chen et al. CN 108912308. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
112 rejection of claim 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 1, 2022